Citation Nr: 0721428	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-16 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 on the basis that 
treatment received at the Loma Linda, California VA Medical 
Center (VAMC) on July 18, 2001 and August 23, 2001 caused or 
contributed to cause the veteran's death. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 until 
September 1945.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Los Angeles, California Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In November 
2005, the Board denied the issue on appeal.  However, in 
January 2007, the United States Court of Appeals for Veterans 
Claims granted a Joint Motion for Remand and ordered the 
Board to remand the case to the RO for additional 
development.   


REMAND

According to the Joint Motion for Remand and the evidence of 
record, a Report of Contact dated in September 2004 reflects 
that a VA employee at the Loma Linda VAMC told the 
appellant's representative that her husband may have been 
able to have been saved if he was treated soon and properly, 
but that the employee did not feel comfortable putting this 
statement in writing.  Pursuant to the Court's Order, the VA 
is required to provide assistance by making an attempt to 
obtain the statement from the employee.  Accordingly, this 
employee must be given an opportunity to clarify, in writing, 
the statement made to the appellant and VA should provide 
such assistance as necessary.  The Board also notes that a 
"possible" connection or one based on "speculation" is too 
tenuous a basis on which to grant a claim.  The reasonable 
doubt doctrine requires that there be a "substantial" doubt 
and "one within the range of probability as distinguished 
from pure speculation or remote possibility."  38 C.F.R. § 
3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  The Board notes that 
the employee is interchangeably referred to as Dr. Woodie and 
Mrs. Woodie and also spelled as Woody in some of the 
appellant's documents.  According to the appellant's brief, 
employee Woodie is a nurse practitioner.  See Appellant's 
Brief at p. 9.  The veteran's treatment records from Loma 
Linda note a Mrs. Woodie but also note a requesting physician 
named Victoria S. Woodie.  Therefore, the RO must also 
clarify employee Woodie's title.     

Additionally, the record reveals that the appellant has not 
received the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006).  Notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The notice requirement is applicable to all aspects of 
the claim, to include potential disability ratings.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant 
has never received notice of what evidence is necessary to 
establish her 1151 claim, and therefore, such notice should 
be provided.  

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  Send the appellant a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the information 
or evidence necessary to substantiate her 1151 
claim.
		
2.  The RO should forward the claim's file for 
review to VA employee Woodie and provide such 
assistance as necessary to obtain the following 
information:
		i) Employee Woodie's title and medical expertise;
	ii) Explanation as to why she could not give her 
statement in support of the appellant's claim to 
the appellant in writing;   
	iii) Request an opinion with reference to 
appropriate evidence as to the following:
a) Is it at least as likely as not (50 percent 
probability or more), that the veteran's death 
was proximately caused by or accelerated by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department of 
Veterans' Affairs in furnishing hospital care, 
medical or surgical treatment, or 
examinations; or
b) Is it at least as likely as not, that the 
veteran's death was due to or accelerated by 
an event which occurred during VA treatment 
and which was not reasonably foreseeable? 

3.  If, after reviewing the information obtained 
from employee Woodie, the RO finds that an 
additional medical opinion is warranted, the RO 
should request such an opinion. 
 
4.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the appellant and her representative, if 
any, should be furnished a supplemental statement 
of the case (SSOC).  An appropriate time should be 
given for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until otherwise notified, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



